DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Reasons for Allowance
The examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule.  Therefore, the reasons for allowance are in all probability evident from the record and no statement is deemed to be necessary [MPEP 1302.14(I)].
Claims 1-19 are allowed.
Applicant’s amendments as attached below overcomes the latest prior rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George B. F. Yee (Reg. No. 37,478) on 5/13/2022.

CLAIM AMENDMENT
1.	(Currently amended)  A method in a packet processor, the method comprising: 
applying a received ingress packet against contents of a first ternary content-addressable memory (TCAM) to identify a first rule from the first TCAM, the first rule comprising an address that matches the ingress packet and has a network address portion of length equal to a first prefix length;
applying the received ingress packet against a second TCAM to identify a second rule from the second TCAM, the second rule comprising an address that matches the ingress packet and has a network address portion of length equal to a second prefix length;
comparing the first prefix length with the second prefix length; and 
selecting a third rule, including:
selecting the third rule from an algorithmic TCAM (ATCAM) associated with the first TCAM when [[a]] the first prefix length the second prefix length
selecting the third rule from an ATCAM associated with the second TCAM when the first prefix length or equal to the second prefix length
determining a next hop address for the received ingress packet using the selected third rule.
2.	(Currently amended)  The method of claim 1, wherein a prefix length associated with the third rule from the ATCAM associated with the first TCAM is greater than the first prefix lengthsecond prefix length
3.	(Original)  The method of claim 1, further comprising generating an egress packet and transmitting the egress packet using the next hop address.
4.	(Original)  The method of claim 1, wherein the first TCAM is in a first stage of the packet processor and the second TCAM is in a second stage of the packet processor downstream of the first stage.
5.	(Original)  The method of claim 4, further comprising performing the selecting and the determining in a third stage of the packet processor downstream of the second stage.
6.	(Currently amended)  The method of claim 1, further comprising providing the next hop address and a selected prefix length from one stage in the packet processor to a subsequent stage in the packet processor, wherein the selected prefix length is the greater of the first prefix length second prefix length
7.	(Original)  The method of claim 1, further comprising using information associated with the first rule and the received ingress packet to identify the rule from the ATCAM associated with the first TCAM.
8.	(Original)  The method of claim 1, further comprising using information associated with the second rule and the received ingress packet to identify the rule from the ATCAM associated with the second TCAM.
9.	(Original)  The method of claim 1, wherein the second TCAM and the ATCAM associated with the first TCAM are co-located in one stage in the packet processor.
10.	(Currently amended)  A method comprising: 
receiving an ingress packet;
identifying a first forwarding rule in a first TCAM (forwarding table) using the received ingress packet, the first forwarding rule comprising an address that matches the ingress packet and has a network address portion of length equal to a first prefix length;
identifying a second forwarding rule in a second TCAM (forwarding table) using the received ingress packet, the second forwarding rule comprising an address that matches the ingress packet and has a network address portion of length equal to a second prefix length;
selecting the first next hop address or the second next hop address as a selected next hop address depending on a longest prefix, wherein the longest prefix is the greater of the first prefix length and the second prefix length as determined by comparing the first prefix length with the second prefix length;
determining a final next hop address using at least one of the selected next hop address and the longest prefix; and
forwarding an egress packet using the final hop address.
11.	(Original)  The method of claim 10, further comprising using the selected next hop address as the final next hop address.
12.	(Original)  The method of claim 10, wherein the selected next hop address and the longest prefix are obtained in a first stage of a multi-stage packet processing pipeline, wherein determining the final next hop address includes providing the selected next hop address and the longest prefix from the first stage to a second stage in the multi-stage packet processing pipeline.
13.	(Original)  The method of claim 10, wherein the first next hop address is the selected next hop address when the first prefix length is greater than the second prefix length, wherein the second next hop address is the selected next hop address when the second prefix length is greater than the first prefix length.
14.	(Original)  The method of claim 10, further comprising:
performing a lookup on a first component of the first forwarding table to identify a bucket in a second component of the first forwarding table, the identified bucket comprising one or more rules; and
selecting one of the one or more rules from the identified bucket as the first forwarding rule.
15.	(Original)  The method of claim 14, wherein the first component of the first forwarding table is provided in a first stage of a multi-stage packet processing pipeline and the second component of the first forwarding table is provided in a second stage of the multi-stage packet processing pipeline.
16.	(Currently amended)  A packet processor comprising a plurality of stages,
each of the plurality of stages comprising a first memory, a second memory, and selection logic, wherein the first memory is a TCAM, 
each of the plurality of stages configured to receive from an upstream stage:
a first next hop address and a first prefix length that are associated with a first forwarding rule stored in the first memory, wherein the first forwarding rule comprises an address that matches an ingress packet and has a network address portion of length equal to the first prefix length; and
a second next hop address and a second prefix length that are associated with a second forwarding rule stored in the second memory, wherein the second forwarding rule comprises an address that matches the ingress packet and has a network address portion of length equal to the second prefix length, and
the selection logic in each of the plurality of stages configured to select, as a selected next hop address, the first next hop address or the second next hop address depending on a longest prefix based on a comparison of the first prefix length and the second prefix length,
each of the plurality of stages configured to:
provide the selected next hop address and the longest prefix to a downstream stage; and
provide a third next hop address and a third prefix length that are associated with a third forwarding rule to the downstream stage,
wherein the packet processor forwards an egress packet based on a next hop address produced by the plurality of stages.
17.	(Original)  The packet processor of claim 16, wherein each of the plurality of stages is further configured to:
receive an ingress packet;
obtain a forwarding rule based on information contained in the received ingress packet;
provide a next hop address associated with the obtained forwarding rule to the selection logic of a downstream stage; and
provide a prefix length received from an upstream stage to the selection logic of a downstream stage.
18.	(Original)  The packet processor of claim 17, wherein each of the plurality of stages is further configured to:
obtain a partition index using information contained in the received ingress packet; and
provide the partition index to a downstream stage, wherein the forwarding rule obtained in the downstream stage is further based on the provided partition index.
19.	(Original)  The packet processor of claim 16, wherein each of the plurality of stages comprises:
a main component of a first forwarding table, wherein a partition index and a prefix length associated with a rule from the main component of the first forwarding table are provided to a downstream stage, wherein the rule from the main component of the first forwarding table is identified using information contained in a received ingress packet; and
an auxiliary component of a second forwarding table, wherein a next hop address associated with a rule from the auxiliary component of the second forwarding table are provided to the selection logic in a downstream stage, wherein the rule from the auxiliary component of the second forwarding table is identified using information contained in the received ingress packet and a partition index received from an upstream stage.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445